Exhibit DHT MARITIME, INC. FORM OF INDENTURE Dated as of [] [] Trustee TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 6 SECTION 1.03. Incorporation by Reference of Trust Indenture Act 6 SECTION 1.04. Rules of Construction 7 ARTICLE TWO THE SECURITIES SECTION 2.01. Issuable in Series 7 SECTION 2.02. Establishment of Terms of Series of Securities 10 SECTION 2.03. Denominations; Provisions for Payment 10 SECTION 2.04. Execution and Authentication 11 SECTION 2.05. Registrar and Paying Agent 12 SECTION 2.06. Paying Agent to Hold Money in Trust 13 SECTION 2.07. Holder Lists 13 SECTION 2.08. Transfer and Exchange 14 SECTION 2.09. Mutilated, Destroyed, Lost and Stolen Securities 14 SECTION 2.10. Outstanding Securities 15 SECTION 2.11. Treasury Securities 15 SECTION 2.12. Temporary Securities 16 SECTION 2.13. Cancelation 16 SECTION 2.14. Defaulted Interest 16 SECTION 2.15. Global Securities 16 SECTION 2.16. CUSIP Numbers 18 SECTION 2.17. Benefits of Indenture 18 ARTICLE THREE REDEMPTION AND PREPAYMENT SECTION 3.01. Notices to Trustee 18 SECTION 3.02. Selection of Securities to be Redeemed 18 SECTION 3.03. Notice of Redemption 19 SECTION 3.04. Effect of Notice of Redemption 20 SECTION 3.05. Deposit of Redemption Price 20 SECTION 3.06. Securities Redeemed in Part 21 i ARTICLE FOUR COVENANTS SECTION 4.01. Payment of Securities 21 SECTION 4.02. SEC Reports 21 SECTION 4.03. Compliance Certificate 21 SECTION 4.04. Further Instruments and Acts 22 SECTION 4.05. Corporate Existence 22 SECTION 4.06. Calculation of Original Issue Discount 22 SECTION 4.07. Additional Amounts 22 ARTICLE FIVE SUCCESSOR COMPANIES SECTION 5.01. Merger, Consolidation or Sale of Assets 23 SECTION 5.02. Surviving Person Substituted 24 ARTICLE SIX DEFAULTS AND REMEDIES SECTION 6.01. Events of Default 25 SECTION 6.02. Acceleration 27 SECTION 6.03. Other Remedies 27 SECTION 6.04. Waiver of Past Defaults 28 SECTION 6.05. Control by Majority 28 SECTION 6.06. Limitation on Suits 28 SECTION 6.07. Rights of Holders to Receive Payment 29 SECTION 6.08. Collection Suit by Trustee 29 SECTION 6.09. Trustee May File Proofs of Claim 29 SECTION 6.10. Priorities 29 SECTION 6.11. Undertaking for Costs 30 SECTION 6.12. Waiver of Stay or Extension Laws 30 ARTICLE SEVEN TRUSTEE SECTION 7.01. Duties of Trustee 30 SECTION 7.02. Rights of Trustee 32 SECTION 7.03. Individual Rights of Trustee 33 SECTION 7.04. Trustee’s Disclaimer 33 SECTION 7.05. Notice of Defaults 33 ii SECTION 7.06. Reports by Trustee to Holder 33 SECTION 7.07. Compensation and Indemnity 34 SECTION 7.08. Replacement of Trustee 34 SECTION 7.09. Successor Trustee by Merger 35 SECTION 7.10. Eligibility; Disqualification 35 SECTION 7.11. Preferential Collection of Claims Against Company 36 ARTICLE EIGHT LEGAL DEFEASANCE, COVENANT DEFEASANCE AND SATISFACTION AND DISCHARGE SECTION 8.01. Option to Effect Legal Defeasance or Covenant Defeasance 36 SECTION 8.02. Legal Defeasance and Discharge 36 SECTION 8.03. Covenant Defeasance 37 SECTION 8.04. Conditions to Legal or Covenant Defeasance 37 SECTION 8.05. Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions 38 SECTION 8.06. Repayment to Company 39 SECTION 8.07. Reinstatement 39 SECTION 8.08. Satisfaction and Discharge of Indenture 40 ARTICLE NINE AMENDMENTS SECTION 9.01. Without Consent of Holders 41 SECTION 9.02. With Consent of Holders 42 SECTION 9.03. Compliance with Trust Indenture Act 43 SECTION 9.04. Revocation and Effect of Consents and Waivers 43 SECTION 9.05. Notation on or Exchange of Securities 43 SECTION 9.06. Trustee to Sign Amendments 43 SECTION 9.07. Payment for Consent 44 ARTICLE TEN MISCELLANEOUS SECTION 10.01. Trust Indenture Act Controls 44 SECTION 10.02. Notices 44 SECTION 10.03. Communication by Holders with Other Holders 45 SECTION 10.04. Certificate and Opinion as to Conditions Precedent 45 SECTION 10.05. Statements Required in Certificate or Opinion 45 SECTION 10.06. Acts of Holders 45 iii SECTION 10.07. Rules by Trustee, Paying Agent and Registrar 47 SECTION 10.08. Legal Holidays 47 SECTION 10.09. Governing Law 47 SECTION 10.10. No Recourse Against Others 47 SECTION 10.11. Successors 47 SECTION 10.12. Multiple Originals 48 SECTION 10.13. Table of Contents; Headings 48 SECTION 10.14. Severability 48 iv CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 7.10 (b) 7.10 (c) Not Applicable 311 (a) 7.11 (b) 7.11 (c) Not Applicable 312 (a) 2.06 (b) 10.03 (c) 10.03 313 (a) 7.06 (b)(1) Not Applicable (b)(2) 7.06 (c) 7.06 (d) 7.06 314 (a) 4.02;4.03 (b) Not Applicable (c)(1) 10.04 (c)(2) 10.04 (c)(3) Not Applicable (d) Not Applicable (e) 10.05 (f) Not Applicable 315 (a) 7.01 (b) 7.05 (c) 7.01 (d) 7.01 (e) 6.11 316 (a) (last sentence) 2.10 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) Not Applicable (b) 6.07 (c) 2.13 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.05 318 (a) 10.01 (b) Not Applicable (c) 10.01 *This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. Table of Contents INDENTURE dated as of [], between DHT MARITIME, INC., a Marshall Islands corporation, and
